Exhibit 10.4

FIRST AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of December 27, 2011 but effective on the Effective
Date (as defined below), by and among Century Exploration New Orleans, LLC, a
Delaware limited liability company, Century Exploration Houston, LLC, a Delaware
limited liability company, and Century Exploration Resources, LLC, a Delaware
limited liability company (each herein called a “Borrower,” and collectively,
the “Borrowers”), Union Bank, N.A., individually and as administrative agent
(“Administrative Agent”), and the Lenders party to the Original Agreement
defined below (“Lenders”).

W I T N E S S E T H:

WHEREAS, Borrowers, Administrative Agent and Lenders entered into that certain
Fourth Amended and Restated Credit Agreement dated as of November 29, 2011 (as
heretofore amended or modified, the “Original Agreement”), for the purpose and
consideration therein expressed, whereby Lenders became obligated to make loans
to Borrowers as therein provided; and

WHEREAS, Borrowers, Administrative Agent and Lenders desire to amend the
Original Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, in consideration of
the loans which may hereafter be made by Lenders to Borrowers, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS AND REFERENCES

Section 1.1.      Terms Defined in the Original Agreement.   Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this Amendment.

Section 1.2.      Other Defined Terms.   Unless the context otherwise requires,
the following terms when used in this Amendment shall have the meanings assigned
to them in this Section 1.2.

“Amendment” means this First Amendment to Fourth Amended and Restated Credit
Agreement.

“Amendment Documents” means (a) this Amendment and (b) the Consent and Agreement
by Guarantors with respect to this Amendment.

 

    [FIRST AMENDMENT TO     FOURTH AMENDED AND RESTATED CREDIT  AGREEMENT]



--------------------------------------------------------------------------------

“Credit Agreement” means the Original Agreement as amended hereby.

ARTICLE II.

AMENDMENTS TO ORIGINAL AGREEMENT

Section 2.1.      Permitted Distributions   The definition of “Permitted
Distributions” in Section 1.1 of the Original Agreement is hereby amended by
renumbering clause (ii) as clause (iii) and adding a new clause (ii) immediately
before such new clause (iii), to read as follows:

“(ii) that consist of Oil and Gas Properties of such Restricted Person
distributed to a Borrower or any other Restricted Person, or”

Section 2.2.      Limitation on Mergers, Issuances of Securities.   The first
sentence of Section 7.5 of the Original Agreement is hereby amended in its
entirety to read as follows:

“No Restricted Person will liquidate or merge or consolidate with or into any
other Person, except that a Restricted Person may be liquidated or merged into
or consolidated with (a) another Restricted Person (other than a Borrower), so
long as a Guarantor is the surviving business entity, or (b) a Borrower so long
as such Borrower is the surviving business entity.”

ARTICLE III.

CONDITIONS OF EFFECTIVENESS

Section 3.1.      Effective Date.   This Amendment shall be effective when and
only when (the “Effective Date”):

(a)        Administrative Agent shall have received duly executed and delivered
in form and substance satisfactory to Administrative Agent, all of the
following:

(i)        this Amendment executed and delivered by each Borrower and each
Lender;

(ii)       counterparts of each other Amendment Document originally executed and
delivered by the applicable Restricted Persons in form and substance acceptable
to Administrative Agent and in such numbers as Administrative Agent or its
counsel may reasonably request;

(iii)      a certificate of the Secretary of each Restricted Person certifying
that none of the resolutions, incumbency certificates and/or organizational
documents of any Restricted Person as Administrative Agent has previously
required have been amended, modified or terminated since they were delivered,
and certifying resolutions authorizing this Amendment; and

 

  2   [FIRST AMENDMENT TO     FOURTH AMENDED AND RESTATED CREDIT  AGREEMENT]



--------------------------------------------------------------------------------

(iv)      such documents and certifications as Administrative Agent may
reasonably require to evidence that each Restricted Person is duly organized or
formed, and that each Restricted Person is validly existing, in good standing
and qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification.

(b)        Administrative Agent shall have received all documents and
instruments which Administrative Agent has then reasonably requested, in
addition to those described in this Section 3.1. All such additional documents
and instruments shall be reasonably satisfactory to Administrative Agent in
form, substance and date.

(c)        Borrowers shall have paid, in connection with the Loan Documents, all
recording, handling, and other fees and reimbursements required to be paid to
Administrative Agent pursuant to any Loan Documents, including fees and
disbursements of attorneys.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.1.      Representations and Warranties of Borrowers.   In order to
induce each Lender to enter into this Amendment, each Borrower jointly and
severally represents and warrants to each Lender that:

(a)        The representations and warranties contained in Article V of the
Original Agreement are true and correct at and as of the time of the
effectiveness hereof, except to the extent that such representation or warranty
was made as of a specific date or updated, modified or supplemented as of a
subsequent date with the consent of Majority Lenders and Administrative Agent.

(b)        Such Borrower is duly authorized to execute and deliver this
Amendment and is and will continue to be duly authorized to borrow monies and to
perform its obligations under the Credit Agreement. Such Borrower has duly taken
all corporate action necessary to authorize the execution and delivery of this
Amendment and to authorize the performance of the obligations of such Borrower
hereunder.

(c)        The execution and delivery by such Borrower of this Amendment, the
performance by such Borrower of its obligations hereunder and the consummation
of the transactions contemplated hereby do not and will not (i) conflict with
any provision of (1) any Law, (2) the organizational documents of such Borrower,
or (3) any material agreement, judgment, license, order or permit applicable to
or binding upon such Borrower, or (ii) result in the creation of any Lien upon
any assets or properties of such Borrower except as expressly contemplated or
permitted in the Loan Documents. Except as expressly contemplated in the Loan
Documents, no consent, approval, authorization or order of any Tribunal or third
party is required in connection with the execution and delivery by such Borrower
of this Amendment or to consummate the transactions contemplated hereby.

 

  3   [FIRST AMENDMENT TO     FOURTH AMENDED AND RESTATED CREDIT  AGREEMENT]



--------------------------------------------------------------------------------

(d)        When duly executed and delivered, each of this Amendment and the
Credit Agreement will be a legal and binding obligation of such Borrower,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or similar Laws of general application relating to the enforcement of
creditors’ rights and by equitable principles of general application.

ARTICLE V.

MISCELLANEOUS

Section 5.1.      Ratification of Agreements.   The Original Agreement as hereby
amended is hereby ratified and confirmed in all respects. Any reference to the
Credit Agreement in any Loan Document shall be deemed to be a reference to the
Original Agreement as hereby amended. The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of Lenders under the Credit Agreement, the
Notes, or any other Loan Document nor constitute a waiver of any provision of
the Credit Agreement, the Notes, or any other Loan Document. Without limitation
of the foregoing, the consents, waivers and agreements set forth herein are
limited precisely to the extent set forth herein and shall not be deemed to
(a) be a consent or agreement to, or waiver or modification of, any other term
or condition of the Credit Agreement or any of the documents referred to
therein, or (b) except as expressly set forth herein, prejudice any right or
rights that Administrative Agent or Lenders may now have or may have in the
future under or in connection with the Credit Agreement or any of the documents
referred to therein

Section 5.2.      Survival of Agreements.   All representations, warranties,
covenants and agreements of Borrowers herein shall survive the execution and
delivery of this Amendment and the performance hereof, including without
limitation the making or granting of the Loans, and shall further survive until
all of the Obligations are paid in full. All statements and agreements contained
in any certificate or instrument delivered by any Restricted Person hereunder or
under the Credit Agreement to any Lender shall be deemed to constitute
representations and warranties by, and/or agreements and covenants of, such
Restricted Person under this Amendment and under the Credit Agreement.

Section 5.3.      Loan Documents.      This Amendment is a Loan Document, and
all provisions in the Credit Agreement pertaining to Loan Documents apply
hereto.

Section 5.4.      Interpretive Provisions.      Section 1.3 of the Credit
Agreement is incorporated herein by reference herein as if fully set forth.

Section 5.5.      Governing Law.   This Amendment shall be governed in
accordance with the Governing Law provisions set forth in Section 10.7 of the
Credit Agreement.

Section 5.6.      Counterparts; Fax.      This Amendment may be separately
executed in counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to constitute one
and the same Amendment. This Amendment may be validly executed by facsimile or
other electronic transmission.

THIS AMENDMENT, THE OTHER AMENDMENT DOCUMENTS AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN

 

  4   [FIRST AMENDMENT TO     FOURTH AMENDED AND RESTATED CREDIT  AGREEMENT]



--------------------------------------------------------------------------------

THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS OF THE PARTIES.

[The remainder of this past is left blank intentionally.]

 

  5   [FIRST AMENDMENT TO     FOURTH AMENDED AND RESTATED CREDIT  AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

CENTURY EXPLORATION NEW ORLEANS, LLC, as Borrower

By:

 

/s/ Jeff Craycraft

Name:

 

Jeff Craycraft

Title: Treasurer

CENTURY EXPLORATION HOUSTON, LLC,

as Borrower

By:

 

/s/ Jeff Craycraft

Name:

 

Jeff Craycraft

Title: Treasurer

CENTURY EXPLORATION RESOURCES, LLC,

as Borrower

By:

 

/s/ Jeff Craycraft

Name:

 

Jeff Craycraft

Title: Treasurer

 

[FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT - SIGNATURE
PAGE]



--------------------------------------------------------------------------------

UNION BANK, N.A., as Administrative Agent and a Lender

By:

 

/s/ Damien G. Meiburger

Name:

 

Damien G. Meiburger

Title: Senior Vice President

 

[FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT - SIGNATURE
PAGE]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

By:

 

/s/ Scott L. Joyce

Name:

 

 Scott L. Joyce

Title:

 

Senior Vice President

 

[FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT - SIGNATURE
PAGE]



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender

By:

 

/s/ William A. Philipp

Name:

 

William A. Philipp

Title:

 

Senior Vice President

 

[FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT - SIGNATURE
PAGE]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender

By:

 

/s/ Betsy Jocher

Name:

 

Betsy Jocher

Title:

 

Director

By:

 

/s/ Polly Schott

Name:

 

Polly Schott

Title:

 

Director

 

[FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT - SIGNATURE
PAGE]



--------------------------------------------------------------------------------

NATIXIS, as a Lender

By:

 

      /s/ Liana Tchernysheva

Name:

 

 Liana Tchernysheva

Title:

 

 Managing Director

By:

 

/s/ Louis P. Laville, III

Name:

 

 Louis P. Laville, III

Title:

 

 Managing Director

 

[FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT - SIGNATURE
PAGE]



--------------------------------------------------------------------------------

[FIRST AMENDMENT]

CONSENT AND AGREEMENT

The undersigned hereby (i) consents to the provisions of this Amendment and the
transactions contemplated herein, (ii) ratifies and confirms the Third Amended
and Restated Guaranty dated as of November 29, 2011 (the “Guaranty”) made by it
for the benefit of Administrative Agent and Lenders, which Guaranty was executed
pursuant to the Credit Agreement and the other Loan Documents, (iii) agrees that
all of its respective obligations and covenants under the Guaranty shall remain
unimpaired by the execution and delivery of this Amendment and the other
documents and instruments executed in connection herewith, and (iv) agrees that
the Guaranty and such other Loan Documents shall remain in full force and
effect.

 

RAAM GLOBAL ENERGY COMPANY

By:

 

/s/ Jeff Craycraft

Name:

 

Jeff Craycraft

Title:

 

Treasurer

 

[FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – CONSENT AND
AGREEMENT]



--------------------------------------------------------------------------------

[FIRST AMENDMENT]

CONSENT AND AGREEMENT

Each of the undersigned hereby (i) consents to the provisions of this Amendment
and the transactions contemplated herein, (ii) ratifies and confirms the Second
Amended and Restated Guaranty dated as of November 29, 2011 (the “Guaranty”)
made by it for the benefit of Administrative Agent and Lenders, which Guaranty
was executed pursuant to the Credit Agreement and the other Loan Documents,
(iii) agrees that all of its respective obligations and covenants under the
Guaranty shall remain unimpaired by the execution and delivery of this Amendment
and the other documents and instruments executed in connection herewith, and
(iv) agrees that the Guaranty and such other Loan Documents shall remain in full
force and effect.

 

SITA ENERGY, LLC

By:

 

/s/ Howard A. Settle

Name:

 

Howard A. Settle

Title:

 

Sole Manager

WINDSTAR ENERGY, LLC

By:

 

/s/ Howard A. Settle

Name:

 

Howard A. Settle

Title:

 

Sole Manager

 

[FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – CONSENT AND
AGREEMENT]